Citation Nr: 0207375	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  00-10 367	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 12, 1995 
for the grant of benefits based on helpless child status for 
M.T.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945.  The veteran died in July 1974.  The appellant is the 
veteran's widow and is the attorney-in-fact for her son, M.T.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In April 2001, the Board remanded the case to the RO for the 
issuance of a statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991).  


FINDING OF FACT

The appellant's application for benefits based upon helpless 
child status for M.T. was received by the RO on June 12, 
1995.  


CONCLUSION OF LAW

An effective date prior to June 12, 1995, for the payment of 
benefits based on permanent incapacity for self-support for 
M.T. (helpless child status) is not warranted.  38 U.S.C.A. § 
5103A, 5110 (West Supp. 2001); 38 C.F.R. §§ 3.152, 
3.400(c)(4)(ii), 3.403(a)(1) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant claims that she is entitled to an effective 
date earlier than June 12, 1995 for the grant of benefits 
based upon helpless child status for M.T.  She contends that 
she filed her claim in 1993, and thus the effective date 
should be as of the date of the filing of her claim.  

A careful review of the claims folders reveals that in 
September 1974, the appellant filed a claim for service-
connected death benefits.  In Part III of her application, 
she was asked to provide information concerning the children 
of the decedent, and in response she responded "N/A" [not 
applicable].  Interestingly, despite the fact that M.T. had 
already turned 18 years of age, the appellant in September 
1974 also indicated, in "Block 30" of the application, that 
there were no "helpless children."  In December 1974, the 
appellant filed a claim for nonservice connected death 
pension benefits.  When asked to provide information 
regarding children of the decedent, she again listed, 
"N/A".  

The appellant was afforded a hearing before the RO in January 
1977 in connection with her claim for service-connected death 
benefits.  No informal claim was made regarding helpless 
child status for the appellant's son.  

In February 1977, the RO granted service connection for the 
cause of the veteran's death.

On June 12, 1995, the RO received a claim for additional 
service-connected death benefits based on claimed helpless 
child status of M.T.  Included with her claim was a copy 
M.T.'s birth certificate and statements from three doctors.  

In September 1999, the Board granted helpless child status to 
M.T.  In October 1999, the RO awarded benefits and assigned 
an effective date of June 12, 1995, the date of receipt of 
the appellant's claim.  

Analysis

Applicable regulations provide that the effective date of an 
award of dependency and indemnity compensation (DIC) to a 
child shall be the first day of the month in which 
entitlement arose, if the claim is received within 1 year 
after the date of entitlement; otherwise, the date of receipt 
of claim.  38 U.S.C.A. 5110(e); 38 C.F.R. §§ 3.403(a)(1), 
3.400(c)(4)(ii).  "Date of receipt" means "the date on 
which a claim, information or evidence was received in the 
Department of Veterans Affairs."  38 C.F.R. § 3.1(r) (2001).

Here, the uncontroverted evidence shows that neither the 
appellant nor M.T. filed an application for helpless child 
status for M.T. prior to June 12, 1995.  While the appellant 
contends that the effective date should be in 1993, the Board 
can find no evidence of a claim, formal, informal, or 
otherwise, for helpless child benefits prior to June 12, 
1995.  Thus, as a matter of law, entitlement to an effective 
date prior to June 12, 1995 is denied. 

In reaching this decision, the Board finds that 
notwithstanding the amendments to the law enacted by the 
Veterans Claims Assistance Act of 2000, no undue prejudice to 
the appellant is evident by a disposition by the Board 
herein, as the amended provisions of the Act specifically 
provide that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  For the reasons set forth 
above, the Board has found that the appellant's claim lacks 
legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefit sought.  Moreover, the Board finds that because no 
evidence has been identified by any party as being absent 
from the record, any failure on the part of VA to notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 2002 U.S. Vet. App. Claims LEXIS 443 
(June 19, 2002).


ORDER

Entitlement to an effective date prior to June 12, 1995, for 
a grant of benefits based on helpless child status for M.T. 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

